Citation Nr: 0524197	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to restoration of a 40 percent disability 
evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  An August 2003 rating decision denied service 
connection for tinnitus.  The Board notes that service 
connection for tinnitus was previously denied in a December 
1986 rating decision of the RO.  At that time, the veteran 
was pursuing an appeal to the Board of the issue of 
entitlement to a higher evaluation for his service connected 
bilateral hearing loss, and the rating decision was issued in 
conjunction with a supplemental statement of the case (SSOC) 
on that issue.  This rating decision only collaterally 
addressed the issue of service connection for tinnitus, 
failing to identify it as an issue, but including it on the 
rating sheet under the list of nonservice connected 
disorders.  Most importantly, the veteran was never provided 
notification of his right to appeal this denial.  38 C.F.R. 
§ 19.25.  As such, there is no final decision on the issue of 
service connection for tinnitus, and the veteran need not 
meet the requirement of submitting new and material evidence 
to reopen the claim.  38 C.F.R. § 3.156.  The issue is 
accurately phrased as one of service connection for tinnitus.  
This issue has been consistently argued on this bases by the 
veteran, and thus there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Also on appeal is a determination to reduce the veteran's 
evaluation for service connected hearing loss from 40 percent 
to 10 percent disabling.  

In July 2005, hearing was held by videoconference before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.  Additional evidence was received at the hearing with 
a waiver of initial consideration of the evidence by the RO.  
See 38 C.F.R. § 19.37 (2004).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Tinnitus is not shown until many years after service, and 
is not shown by the competent medical evidence to be linked 
to service or any service connected disability.

3.  On July 21, 2003, the RO notified the veteran of a 
proposal to reduce the disability evaluation for his service-
connected bilateral hearing loss from 40 percent to 10 
percent based essentially on findings in a February 2003 VA 
examination report showing the veteran's symptoms did not 
meet the criteria required for an evaluation in excess of 10 
percent for bilateral hearing loss.

4.  The RO reduced the veteran's disability evaluation for 
bilateral hearing loss to 10 percent by a rating decision 
dated November 18, 2003, effective as of February 1, 2004.

5.  At the time of the reduction in November 2003, the 
veteran's bilateral hearing loss had been rated greater than 
10 percent since October 1999, for a period of less than 5 
years.

6.  At the time of the reduction in November 2003, the record 
reflects that the veteran's bilateral hearing loss did not 
meet the criteria for an evaluation in excess of 10 percent.

7.  The record demonstrates that, at the time the RO reduced 
the 40 percent evaluation assigned to the veteran's bilateral 
hearing loss, the veteran's disability had not stabilized and 
improvement was likely.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service; 
and is not due to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107, 38 C.F.R. §§3.303, 3.310 
(2004).

2.  The veteran has not met the criteria for a restoration of 
the 40 percent evaluation for bilateral hearing loss, reduced 
to a 10 percent evaluation effective as of February 1, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.1- 4.14, 4.85-4.86, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - The Duty to Inform and Assist the Veteran.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection for tinnitus in a March 2003 letter, 
the August 2003 rating decision, an August 2003 statement of 
the case (SOC), and in supplemental statements of the case 
(SSOC) issued in June and September 2004.  In the July 2003 
proposed rating reduction, the veteran was informed of 
evidence necessary to show that his evaluation for bilateral 
hearing loss did not warrant reduction.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the March 2003 letter to 
the veteran.  In this case, because each of content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Any 
failure to adhere to the requirements of the VCAA has not 
resulted in any detriment to the appellant's claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, with 
regard to the claim for service connection for tinnitus, full 
VCAA notice was provided to the appellant prior to the 
initial adjudication by the Agency of Original Jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 
(2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All relevant 
postservice records of treatment identified by the veteran 
have been obtained.  The veteran has not identified, and the 
record does not show that there are any unobtained records 
which could substantiate the veteran's claim for service 
connection for tinnitus, or which would show that reduction 
of his evaluation for bilateral hearing loss was improper.  
He was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, 
which was conducted in January 2004, and before a Veterans 
Law Judge, which was conducted by videoconference in July 
2005.  VA provided examinations in April 2002, February 2003, 
May 2003 and August 2003.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

II.  Service Connection for Tinnitus.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  Service connection may also be established 
on a secondary basis for disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2004).

Initially, the Board notes that tinnitus was not noted during 
service or during the first postservice year.  38 U.S.C.A. 
§§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309 (2004).  Although 
the veteran claims tinnitus from acoustic trauma, 
specifically from exposure to artillery from units training 
where he was assigned, there is no record of acoustic trauma 
during the veteran's service as a medical corpsman.  Further 
it is not claimed, and the evidence does not show that the 
veteran is a combat veteran.  As such, the provisions 
regarding lay evidence as sufficient proof of incurrence of 
injury during service for certain combat veterans are not for 
application.  38 U.S.C.A. § 1154(b).  The service medical 
records appear to be complete, despite the veteran's claim 
during a January 2004 personal hearing before a hearing 
officer that his records were destroyed by fire and are 
missing.  Examination at separation in March 1966 included a 
complete audiological examination and, although high 
frequency loss was noted, tinnitus was not, and the veteran 
specifically denied any history of ear trouble.

The earliest post service evidence of tinnitus is an October 
1986 VA examination where the veteran complained of 
"constant tinnitus."  This is more than 20 years after 
service and is too remote to be causally linked.  Further, 
there are inconsistencies in the veteran's reporting of his 
tinnitus.  While the veteran complained of constant tinnitus 
on examinations in October 1986 and in June 1988, in an 
October 1988 statement complaining of the accuracy of these 
examinations, he wrote that "once the ringing starts in my 
head there is no way that I can distinguish sounds or words . 
. ."  Therefore, while he claims "constant" tinnitus, he 
describes tinnitus that is intermittent.

Additionally, the Board notes that after having claimed 
tinnitus in 1986 and 1988, tinnitus was not noted on 
audiological examinations in January 1989 and September 1990, 
and he denied tinnitus on VA examination in October 1995.  
Tinnitus was not noted again until March 2003 when he filed 
his claim for service connection for tinnitus.  Although the 
veteran was provided a VA examination in May 2003, these 
results were considered invalid by the clinic director and it 
was recommended that the veteran be examined elsewhere.  
Another VA examination was provided at a different location 
in August 2003.  At this examination, the veteran complained 
of a constant ringing and popping in both ears.  He described 
this as interfering with his sleep, aggravated by stimuli 
such as noise, caffeine and alcohol, interfering with his 
daily activities, handicapping him and interfering with his 
family relationships.  He commented that he could not 
understand people when his back was turned.  He denied 
masking by environmental sounds.  The examiner reviewed the 
claims file, noting that although the veteran had claimed 
tinnitus since 1966, he denied tinnitus on examination in 
1995.  "It is the opinion of the examiner that the claims of 
tinnitus related to military service are exaggerated as are 
puretone and speech results and are not likely related to 
military service."  

There is no medical opinion linking tinnitus with the 
veteran's active service.  The Board notes the veteran's 
claim that the August 2003 examination was inadequate; 
however, the examination was conducted following a review of 
the claims file with review of the veteran's medical records, 
and the examination of the veteran appeared to be both 
thorough and complete and the opinion reached appears well 
supported by the medical evidence.  With no contradicting 
medical evidence, the Board concludes that the preponderance 
of the evidence is against service connection for tinnitus.  

The Board has considered the veteran's statements; however, 
this is not competent evidence to link any tinnitus to active 
service or any service connected disability.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2004).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  There is no evidence to show that 
the veteran possesses the requisite medical training to 
comment on the diagnosis and etiology of tinnitus; even 
noting the veteran's professional experience as a medic 
during service, and his current job as a nurse in a 
dermatology clinic.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for tinnitus.  Here, 
the determinative issue involves medical causation or a 
medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).

III.  Restoration of 40 Percent Evaluation for Bilateral 
Hearing Loss.

The veteran was service connected for right ear hearing loss 
in a May 1985 rating decision of the RO, and left ear hearing 
loss in a May 1986 decision of the Board.  In a December 1999 
rating decision, the veteran's evaluation for bilateral 
hearing loss was increased from 10 percent to 20 percent 
disabling, effective October, 4, 1999, the date of receipt of 
his claim for an increased rating.  In May 2001, the veteran 
filed a claim for an increased rating and was provided a VA 
examination in April 2002.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
75
75
80
LEFT

75
95
100
105

Average pure tone thresholds were 73 in the right ear, and 96 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 72 
in the left ear.  Based on these results, the veteran's 
evaluation was increased to 40 percent disabling April 2002, 
effective May 14, 2001.

In February 2003, the veteran was provided another 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
65
70
LEFT

60
70
80
90

Average pure tone thresholds were 59 in the right ear, and 75 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
in the left ear.  

Based on the results of this examination, the RO proposed to 
reduce the veteran's evaluation to 20 percent in March 2003, 
noting (erroneously) that the 20 percent evaluation had been 
in effect more than 5 years.  The veteran attempted to file a 
notice of disagreement, arguing that the most recent 
examination was inadequate, but was informed by the RO that a 
notice of disagreement could not be filed with a proposal.  

In July 2003, the RO noted that the March 2003 decision 
incorrectly stated that the 20 percent evaluation had been in 
effect more than 5 years, and issued a corrected proposal to 
reduce the veteran's evaluation to 10 percent which reflected 
the results of the February 2003 VA examination.  However, 
the RO also effected a reduction of the veteran's rating to 
20 percent, without benefit of a final rating decision.  In 
November 2003, the veteran's bilateral hearing loss was in 
fact reduced to 10 percent, effective February 1, 2004.  In 
February 2004, the RO noted that the prior reduction to 20 
percent was in error, and restored the 40 percent evaluation 
for the period prior to the current reduction to 10 percent.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.  In the present case, the RO proposed to 
reduce the schedular rating for veteran's service-connected 
bilateral hearing loss to a 10 percent rating by way of a 
July 2003 rating decision, and the veteran was notified of 
such proposal in a July 21, 2003 letter.  Subsequently, the 
RO actually reduced the rating for bilateral hearing loss to 
a 10 percent rating in a November 2003 rating decision, and 
the veteran was notified of such reduction in a December 4, 
2003 letter, with the reduction to take effect February 1. 
2004.  As such, it appears the RO met the requirements of the 
regulation for setting the effective date of the reduction.

Although there were several errors by the RO in applying the 
above regulations, particularly in making an erroneous 
reduction in the veteran's evaluation to 20 percent without 
benefit of a final reduction, the Board finds that these 
errors were harmless and did not result in any prejudice to 
the veteran.  The veteran has continued to argue for 
restoration of his evaluation to 40 percent during the 
pendency of this appeal, regardless of the temporary 
intermediate reduction, and there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reduction, the question becomes 
whether the reduction was proper based on the applicable 
regulations.  Under 38 C.F.R. § 3.344, sections (a) and (b) 
are to be applied in cases involving an evaluation that had 
continued at the same level for five years or more; section 
(c) is to be applied if the RO reduced an evaluation that had 
been in effect for less than five years.  In this case, in 
reducing the 40 percent evaluation assigned to the veteran's 
bilateral hearing loss to 10 percent, the RO made such 
reduction in the November 2003 rating decision when the 
veteran's disability evaluation had been in effect for less 
than five years.  Therefore, with regard to that particular 
reduction, section (c), and only that section, is applicable.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  As well, 
this regulation provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

As noted above, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are inapplicable because the veteran's prior 10 percent 
disability evaluation had been in effect for less than five 
years at the time of the reduction.

The next question for the Board is whether the evidence of 
record as of November 2003 provided a basis for the rating 
reduction.  At the time of this decision, the veteran's 
bilateral hearing loss was evaluated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  To evaluate the degree of disability 
from defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Under the above criteria, the veteran's hearing loss as 
determined from the February 2003 VA examination is assigned 
Level II for the right ear (using Table VI) and Level VI for 
the left ear (using Table VIa because pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more).  38 C.F.R. § 4.85, 4.86 
(2003).  This degree of bilateral hearing loss, under the 
Schedule, warrants assignment of a 10 percent evaluation 
under Diagnostic Code 6100.

In comparing the medical evidence upon which the 40 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 10 percent evaluation was based, the 
Board finds that overall improvement in the veteran's 
bilateral hearing loss was shown at the time of the proposed 
reduction.  The initial 40 percent was based on the results 
of an April 2002 VA examination.  By contrast, the February 
2003 VA examination showed that the veteran does not 
currently meet the diagnostic criteria for a 40 percent 
evaluation for bilateral hearing loss.  

The Board also finds that the February 2003 VA examination is 
adequate for rating purposes.  The report of examination 
reflects that the examiner conducted a comprehensive 
examination.  The veteran has pointed to additional medical 
evidence received following the reduction proposal as 
evidence that the February 2003 VA examination was not 
adequate; however, a thorough review of this evidence shows 
that this is not so.  

Following notification of the proposed rating reduction, the 
veteran was provided another VA audiological examination in 
May 2003.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
75
80
80
LEFT

105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 0 percent in the left ear.

The examiner noted the following:

Unable to get accurate or consistent 
results.  [Veteran] was able to answer 
all questions from case history at a 
normal conversation level, without visual 
cues.  [Veteran's] own level of speech 
was not consistent with a person with 
this degree of hearing loss.  [Veteran] 
was re-instructed several times during 
the testing, [veteran] did not respond in 
a manner consistent with his believed 
true organic hearing level as evidenced 
by previous evaluations.  [Veteran] gave 
frequent false positive responses and 
[veteran's] speech scores were not 
consistent with his responses to pure 
tone testing.  [Veteran] able to schedule 
[appointment] with clinic secretary and 
was able to understand directions after 
evaluation, both of which were given at a 
normal conversation level.  Unable at 
this time to give a fair and accurate 
opinion due to [veteran's] 
inconsistencies during today's 
evaluation.

The examiner noted that the examination was not adequate for 
rating purposes and recommended that the veteran be 
rescheduled for testing at another VA facility.

Another VA examination was scheduled for August 2003.  In 
this examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

75
80
85
95
LEFT

110+
110+
110+
110+

Speech audiometry revealed speech recognition ability of 85 
percent in the right ear and "cnt" or "can not test" in 
the left ear.  The examiner noted that speech thresholds were 
not consistent with  puretone results on the right, and the 
results of stapedial reflex testing were not consistent with 
pure tone results.  Examination of the claims file showed a 
history of non-organic factors, and it was the examiner's 
opinion that the puretone and speech results were 
exaggerated.

The veteran has attempted to discredit the results of all of 
the above VA examinations except the April 2002 VA 
examination which resulted in his increased rating, claiming 
that the examinations were inadequate.  He presented lengthy 
testimony to this effect in hearings before a hearing officer 
in January 2004, and in a hearing before the undersigned in 
July 2005.  Among his claims are that he was asked to lie 
during an examination when he was asked to respond to tones, 
that the examinations were too brief, that VA conducted too 
many examinations each day, that he overheard the examiner 
state that he rated each veteran mild to moderate, regardless 
of degree of disability, and that testing was inadequate 
because meters were calibrated only once a year.  

The veteran also submitted a Freedom of Information Act 
(FOIA) disclosure from the Chief of Audiology at the VA 
Medical Center in Denver showing when instrumentation was 
calibrated, the number of patient visits from July 23, 2003 
to July 23, 2004, and the number of complaints filed during 
the past 12 months.  The Board has considered all of the 
veteran's arguments and testimony, but does not find these 
claims credible.  The fact that the veteran has received 
multiple examinations under several different reviewers and 
at different locations, strongly supports the results of the 
VA examinations and the conclusions of the examiner that the 
veteran's is exaggerating his level of disability.  Further 
examination, as requested by the veteran in an attempt to 
find more favorable results, is not warranted.  The Board 
concludes that at the time of his reduction, his hearing loss 
disability had not stabilized, and improvement in his hearing 
was likely.

The veteran has also submitted private audiological results 
as proof that his bilateral hearing loss is more severe than 
currently evaluated; however, these results submitted by the 
veteran are inadequate for rating purposes.  An examination 
for hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).  These private results do not 
comply with these requirements.  

Furthermore, the veteran's lay testimony lacks probative 
value in terms of establishing clinical findings necessary to 
determining the appropriateness of an assigned schedular 
evaluation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board has given due consideration to 
the veteran's medical training and acknowledges that he is a 
nurse in a dermatology clinic; however, his statements have 
no probative value given that he lacks medical credentials 
and training related to evaluating hearing disability, nor is 
he claiming such expertise.

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for bilateral hearing loss from 40 percent to 10 
percent was proper in view of the criteria of 38 C.F.R. § 
3.105(e) and the medical evidence of record.  As such, the 
preponderance of the evidence is against the veteran's claim 
concerning the propriety of this reduction.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral tinnitus is denied.

The rating reduction for bilateral hearing loss from 40 
percent to 10 percent was proper, and the appeal is denied



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

